Title: To Thomas Jefferson from David Hall, 31 May 1802
From: Hall, David
To: Jefferson, Thomas


            SirLewes May 31st. 1802
            At the request of a number of respectable Citizens of the County of Kent in this State, I have the Honor of transmitting to you, an address soliciting the removal of Allen McLane, from the office of Collector of the Customs, for the Port of Wilmington. I know of no Character more obnoxious to the republicans of this State than Mr. McLane, no one who has taken more undue means to crush the republican Interest, and who when one of the Governors privy Council exerted all his influence to dispossess every Republican of the offices they held under this State, a removal of this man from office (if consistent with the plan you have laid down to walk by) would I am convinced be very gratifying to every Republican in the State of Delaware.
            I am informed a number of applications have already been made under the supposition that a removal will take place; among the number of respectable characters, the name of Colo. Nehemiah Tilton has been mentioned, having been acquainted with the Colo. for a long time believing that his appointment would be most agreeable to a great majority of the Republicans of this State and knowing him to be well qualified to fulfill the duties of that office and entertaining no doubt of his fidelity in the performance of them I have taken the Liberty of recommending him in case of a removal to fill that post.
            I must take the Liberty of mentioning one more friend Mr. Abraham Hargis the Keeper of the Light House near this place, he considers himself as not well treated by the superintendant Mr. McPherson who has on repeated applications refused to give any order for the repairs of the foundation of the Light House which is very much decayed, and unless speedily attended to will be attended with great expence. He has been refused the payment of his Salary Mr. McPherson alledging he has not been supplied with money to answer such demands; this I view as a federal trick to cast a Stigma on the present administration—Mr. Hargis some years derived some pecuniary advantage from the superintendance of the purchase of oil and other supplies for the use of the Light House of this he has been deprived and the same has been bestowed on Judge Rodney this Mr. Hargis considers as an act of Injustice as he is under the necessity of performing the greater part of the Duty—
            I have the honor to be Sir, Your Excellency’s most obedient and very humble Servant
            David Hall
          